Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.     Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Application Publication No. 2014/0235786 Goto et al.

Regarding claims 1-5:

Goto discloses an aqueous polyurethane dispersion containing a polyurethane prepolymer which is the reaction product of components including an isocyanate and a crystalline polyester 
The polyester polyol HT-300 of Goto is reacted with diphenylmethane diisocyanate (MDI) and hydrogenated diphenylmethane diisocyanate (H12MDI) to give a prepolymer.  See Goto, paragraph [0094], Table 1, No. 5.  This combination of diisocyanates falls within the scope of the instant claim 2.  Note the prepolymer formation of paragraph [0092].  The methodology of 

Regarding claim 7:

Goto, paragraph [0026] discloses adding emulsifier to the compositions of Goto.  Emulsifiers are the surfactants of the instant claim 7.

Regarding claim 8:

Piperazine hexahydrate is then added to the dispersion.  The piperazine falls within the scope of the instant claim 8.  See Goto, paragraphs [0065], [0066], [0092], [0093], and [0094], Table 1, No. 5.

Additional components and polyurethane forming reactants of Goto are encompassed by the open language of the instant claims of both the dispersion and the polyurethane prepolymer.

4.     Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/081486 Bai et al. with US Pat. Application Publication No. 2003/0050347 Faust et al. being cited as evidence of the identity of Bester 121.

Faust, paragraph [0063] describes Bester 121 as being a linear 1,6-hexanediol adipate polyester polyol.

Regarding claims 1-5, 7, and 8:

Bai discloses making a polyurethane prepolymer and dispersing it in water at paragraph [0050].  Bai, paragraphs [0065] and [0066] discloses reacting diphenylmethylene diisocyanate (MDI) and Bester 121 and other reactants to form the polyurethane prepolymer.  The instant specification, page 8, lines 21-22 shows Bester 121 to be a polyester polyol that falls within the scope of those of the instant claims.  Faust, paragraph [0063] shows Bester 121 to be a 1,6-hexane diol adipate polyester polyol.  The Bester 121 therefore falls within the scope of the crystalline polyester polyol of the instant claims, including the instant claims 1 and 3-5. Surfactant is then added, which falls within the scope of the instant claim 7.  Then the prepolymer is dispersed into water.  Then PDA, which is taken as being the 1,2-propanediamine, is added.  The common inventors between the instant application and the cited prior art are requested to state what “PDA” of the prior art, paragraph [0066] is in keeping with their duties of candor and duties to disclose of 37 CFR 1.56.  The added PDA falls within the scope of the instant claim 8.

The description of the components used in the above cited example of Bai is found in Bai, paragraph [0064].

Regarding claims 1, 2, and 6-8: 


It is clear from the instant specification, page 8, lines 21-23 and page 13, the CAPA 2302 description and line 4 that the Capa 2302 of Bai falls within the scope of the instantly claimed crystalline polyester polyols including that of the instant claim 6.

Additional components and polyurethane forming reactants of Bai are encompassed by the open language of the instant claims of both the dispersion and the polyurethane prepolymer.

Regarding claims 9-10: 

Bai discloses using the above discussed compositions for laminating a first substrate to a second substrate according to the methods of the instant claim 9.  See Bai, paragraph [0078] and Bai’s claim 10.  The drying step of Bai is encompassed by the open language of the instant claim 9.
The resulting laminate falls within the scope of that of the instant claim 10.

5.     Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Application Publication No. 2005/0256261 Arndt et al. with US Pat. Application Publication No. 2003/0105219 Schutze et al. being cited as evidence that “OH—N” of Arndt’s table of paragraph [0090] stands for “hydroxyl number”.

Schutze, paragraph [0083] describes Desmophen 3600 as having a hydroxyl number of 56.  Arndt, paragraph [0090] describes Desmophen 3600 as having a “OH—N” of 56.  It is thereby clear that “OH—N” of Arndt stands for hydroxyl number.

Regarding claims 1-5, 7, and 8:

Arndt discloses making a prepolymer of 1,4-butanediol polyadipate diol of OH number of 50 at Arndt, paragraphs [0090], particularly noting Polyester I of the table therein, [0091], noting the polyester 1 and its reaction with other polyurethane forming reactants including the diisocyanates used therein.  The polyester 1 of Arndt has the instantly claimed hydroxyl content.  The units of Arnt’s exemplified OH number are taken as being mg KOH/g because those are the units for OH number.  It is clear from the instant claims 4 and 5 that the 1,4-butanediol polyadipate diol of OH number of 50 at Arndt, paragraphs [0090] necessarily and inherently has the instantly claimed crystallinity and melt temperature because it has the monomers of the instant claims 4 and 5 which dictate the melt temperature of the polyester diol of Arndt.  See MPEP 2112.  Polyester I, i.e. polyester 1, of Arndt’s examples therefore falls within the scope of the crystalline polyester polyol of the instant claims 1 and 3-5.
Arndt discloses reacting their polyols with hexamethylene diisocyanate and isophorone diisocyanate which fall within the scope of the aliphatic isocyanate of the instant claim 2.
Arndt then adds the Tween 20 which their table of paragraph [0090] describes as emulsifier.  Emulsifier falls within the scope of surfactant of the instant claim 7.

Ethylene diamine is then added to the dispersion which falls within the scope of the polyamine of the instant claim 8.

The other polyurethane dispersions of Arndt using polyester 1 fall within the scope of the instant claims also.

Additional components and polyurethane forming reactants of Arndt are encompassed by the open language of the instant claims of both the dispersion and the polyurethane prepolymer.


Regarding claims 9 and 10:

The method of using the exemplified adhesives of Arndt according to their paragraphs [0098]-[0118] falls within the scope of the method of the instant claim 9.  The resulting laminate falls within the scope of the instant claim 10.
The drying step of Arndt is encompassed by the open language of the instant claim 9.

6.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PATRICK D NILAND/Primary Examiner, Art Unit 1762